SUMMARY ORDER
Defendant-Appellant Christopher B. Abrams appeals from a decision of the United States District Court for the Northern District of New York, inter alia, denying Abrams qualified immunity from Plaintiff-Appellee Winston E. Hyman’s action under 42 U.S.C. § 1983. We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.1
This Section 1983 action arises from an August 16, 2012 incident at the Albany County Correctional Facility (“ACCF”) during which, Hyman alleges, he was assaulted by a number of sheriffs deputies and officers, including Abrams. The District Court granted in part and denied in part defendants’ motion for partial dismissal pursuant to Federal Rule of Procedure 12(b)(6). Abrams appeals the denial *42of qualified immunity as to the individual-capacity claims against him.
Although, “usually, the defense of qualified immunity cannot support the grant of a Rule 12(b)(6) motion for failure to state a claim upon which relief can be granted,” a district court may grant a Rule 12(b)(6) motion on the ground of qualified immunity if “the facts supporting the defense appear on the face of the complaint.” McKenna v. Wright, 386 F.3d 432, 435-36 (2d Cir.2004) (citing Green v. Maraio, 722 F.2d 1013, 1018 (2d Cir.1983)) (internal quotation marks and alterations omitted). Consequently, “a defendant presenting an "immunity defense on a Rule 12(b)(6) motion instead of a motion for summary judgment must accept [that] ... the plaintiff is entitled to all reasonable inferences from the facts alleged, not only those that support his claim, but also those that defeat the immunity defense.” Id. at 436 (citations omitted).
Here, the Complaint alleges that Abrams assaulted Hyman without provocation. See, e.g., Joint App. 61 (“[Without warning, Defendant Abrams grabbed the Plaintiffs shoulder and shoved him. As the Plaintiff pulled away, he told' the Defendant that he did not need to shove him. This apparently infuriated Defendant Abrams, who then attacked the handcuffed Plaintiff by punching him in his right eye”). The facts appearing on the face of the Complaint plainly do not support a defense of qualified immunity. See McKenna, 386 F.3d at 436.
Our conclusion would not differ even were we to assume that ACCF video footage of the incident referenced in the Complaint, see, e.g., Joint App. 70,2 was sufficiently relied upon and “integral” to the Complaint, Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.2002), and could properly be considered part of the pleadings, c.f Garcia v. Does, 779 F.3d 84, 87 n. 2 (2d Cir.2015) (noting that “[w]e have never addressed whether Fed. R.Civ.P. 10(c), which provides that a ‘written instrument’ included as an exhibit to a pleading ‘is a part of the pleading for all purposes,’ extends to videos”). This is because the ACCF video footage does not contradict or render implausible Hyman’s allegations. As counsel for Abrams acknowledged at oral argument, the angle and quality of the video footage make details of the incident difficult to discern and in need of testimonial interpretation. See Transcript of Oral Argument at 13-14, Hyman v. Abrams, No. 14-3809 (2d Cir. Oct. 15, 2015). Abrams’s motion to dismiss on the ground of qualified immunity must therefore be rejected at this stage. See Behrens v. Pelletier, 516 U.S. 299, 307-08, 116 S.Ct. 834, 133 L.Ed.2d 773 (1996) (affirming that a defendant may realise the qualified immunity defense at successive stages). “[W]e are free to affirm a decision on any grounds supported in the record, even if it is not one on which the trial court relied.” Thyroff v. Nationwide Mut. Ins. Co., 460 F.3d 400, 405 (2d Cir.2006).
We have considered all of Abrams’s remaining arguments and find them to be without merit. Accordingly, for the reasons set forth above, the decision of the District Court is AFFIRMED.

. We review de novo a district court’s denial of qualified immunity on a motion to dismiss, accepting as true all well-pled facts in the complaint, and drawing all reasonable inferences in the plaintiffs favor. See Benzman v. Whitman, 523 F.3d 119, 125 (2d Cir.2008); see also Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002).


. The ACCF video footage of the incident was attached as Exhibit A to Defendants’ Motion for Partial Dismissal. See Dist. Ct. Dkt. No. 37.